Remanded and Opinion Filed January 2, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01293-CV

                        USA EROSION, INC., Appellant
                                   V.
             W.W. CONSTRUCTION WATERING SERVICE, LLC, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-09061

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright


       Before the Court is appellant’s December 22, 2014, joint motion to render judgment.

USA Erosion appealed the July 14, 2014 final judgment in favor of W.W. Construction Watering

Service, L.L.C. Webber, L.L.C. d/b/a W.W. Webber L.L.C., Liberty Mutual Insurance Company,

and American Home Assurance Company did not appeal and are not before this Court. In the

motion, the parties state they have reached a settlement and request we set aside the portion of

the trial court’s judgment adjudicating all claims against each other, without regard to the merits,

and remand the case to the trial court for rendition of judgment in accordance with their

agreement. We grant the motion and set aside the portion of the trial court’s judgment

adjudicating all claims between appellant and appellee, without regard to the merits, and remand
the case to the trial court for rendition of judgment in accordance with their agreement. TEX. R.

APP. P. 42.1(a)(2)(B).




141293F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

USA EROSION, INC., Appellant                          On Appeal from the 14th Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-01293-CV          V.                        Trial Court Cause No. DC-12-09061.
                                                      Opinion delivered by Chief Justice Wright.
W.W. CONSTRUCTION WATERING                            Justices Lang-Miers and Stoddart
SERVICE, LLC, Appellee                                participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court is set
aside without regard to the merits and we REMAND the case to the trial court for rendition of
judgment in accordance with the parties’ agreement.


Judgment entered January 2, 2015.




                                                –3–